UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1657



KENNETH M. BRYANT; BETSY H. BRYANT,

                                            Plaintiffs - Appellants,

          and


BRYANT WASTE MANAGEMENT, INCORPORATED,

                                                           Plaintiff,

          versus


COLONIAL PIPELINE COMPANY; ELDER CONSTRUCTION
COMPANY, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Jackson L. Kiser, Senior
District Judge. (CA-88-208-L)


Submitted:   September 22, 1998          Decided:   November 23, 1998


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kenneth M. Bryant, Betsy H. Bryant, Appellants Pro Se. Clayton
Lewis Walton, WILLIAMS, MULLEN, CHRISTIAN, & DOBBINS, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Appellants appeal the district court’s order granting Appel-

lees’ motion to enforce the settlement agreement and denying Appel-

lants’ motion to enforce the settlement agreement. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Bryant v. Colonial Pipeline Co. No. CA-88-208-L (W.D. Va.

May 4, 1998). We deny Appellants’ motion for appointment of coun-

sel.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2